Title: To James Madison from John Graham, 1 February 1803 (Abstract)
From: Graham, John
To: Madison, James


1 February 1803, Madrid. Has “this day” received JM’s 25 Oct., 27 Nov., and 1 Dec. letters to Pinckney. “The first was by Duplicate, for Captain Eldred has not come forward with the original. Your letter of the 1st. December, is therefore in time to answer its purpose.” As Pinckney wrote from Naples on 2 Jan. that he would arrive by mid-February, will do nothing now regarding the business in the 25 Oct. letter. Will immediately call the Spanish government’s attention to the conduct of the intendant at New Orleans. Judges from the wording of the proclamation that Morales did not act under orders. “He has probably thought that as the Country was soon to be in the hands of the French, he might avail himself with impunity of this mode of making a fortune.”
“Uneasiness and anxiety of mind, brought on by the vexatious situation of our affairs here, has produced an indisposition, which I hope will plead my apology for the shortness of this letter.” Refers JM to his letters of 29 Nov., 29 Dec., and 20 Jan. for particulars. Fears the board of health order for the expulsion of all American vessels, the principal subject of his last two letters, will lessen the respectability of the U.S. in the eyes of other nations and place U.S. commerce “upon a footing the most precarious and degrading, unless we obtain compleat satisfaction.” Forwarded copies of his correspondence with the Spanish government with his last two letters. The government “positively refused” to rescind or mitigate the order without information from the Spanish minister in the U.S. that “the Fever had entirely disappeared from every part” of the U.S., but he found the governors of seaports were admitting to quarantine U.S. ships with health certificates. Has just learned from Cádiz that an order has been issued to drive off U.S. vessels now in quarantine. The governor has suspended execution of the order until an express can be sent to Yznardy, who is now at Madrid with a dispatch from Yrujo and a representation to Godoy from the merchants of Cádiz. “These were instantly sent on to Aranjuez, by Mr. Iznardy, and will, I hope, produce an effect. By this conveyance, it was that I received your Dispatches—but as they mention nothing of the Fever any further Representations from me would be useless.” Adds in a 4 Feb. postscript that he delayed his letter one post hoping “something might turn up.” Can now inform JM the order of the board of health is repealed and the probability exists that the quarantine, which is presently set at twenty days, “will be entirely taken off our Vessels.” Has not been officially notified but believes the information is authentic. The Spanish government “rarely communicate any of their Commercial arrangements to the Diplomatic Agents near them.” Pinckney has arrived at Cartagena and expects to be at Madrid about 8 or 10 Feb. Pinckney wrote that he came over, presumably from Leghorn, in a Spanish squadron. The rumor at Madrid is that the Nymph of Philadelphia, “driven out of St. Sebastian, in consequence of the order of the Board of Health, has been lost on her passage to Bordeaux.” Has written to the U.S. agent at St. Sebastian to ascertain the truth.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). 3 pp. In a clerk’s hand, except for Graham’s complimentary close and signature. Docketed by Wagner as received 25 Apr. Italicized words were written in code; key not found. Decoded interlinearly by Wagner.


